FILED
                                                                   IN THE OFFICE OF THE
                                                                CLERK OF SUPREME COURT
                                                                       MARCH 18, 2021
                                                                 STATE OF NORTH DAKOTA




                 IN THE SUPREME COURT
                 STATE OF NORTH DAKOTA

                               2021 ND 41

State of North Dakota,                               Plaintiff and Appellee
     v.
Jose Enrique Amaro Molina,                        Defendant and Appellant

                              No. 20200247

Appeal from the District Court of Burleigh County, South Central Judicial
District, the Honorable Thomas J. Schneider, Judge.

AFFIRMED.

Per Curiam.

Joshua A. Amundson, Assistant State’s Attorney, Bismarck, ND, for plaintiff
and appellee.

Benjamin C. Pulkrabek, Mandan, ND, for defendant and appellant.
                              State v. Molina
                               No. 20200247

Per Curiam.

[¶1] Jose Enrique Amaro Molina appealed from a district court order denying
his writ of prohibition. Amaro Molina was charged with possession with intent
to deliver marijuana and aggravated assault with a dangerous weapon,
domestic violence. At the preliminary hearing, the State offered testimony of
an officer who was not previously involved in Amaro Molina’s case. The court
determined it could not make a finding of probable cause and dismissed the
charges after the testifying officer was unable to identify Amaro Molina. The
State subsequently refiled the charges against Amaro Molina. Amaro Molina
petitioned for a writ of prohibition seeking to prevent the State from pursuing
prosecution against him. The court denied the petition determining the State
followed proper procedure when issuing a new complaint.

[¶2] On appeal, Amaro Molina argued he was entitled to relief under a writ
of prohibition as the State did not have good cause to refile charges following
the adverse ruling at the preliminary hearing. We conclude the district court
did not abuse its discretion denying the writ of prohibition. We summarily
affirm under N.D.R.App.P. 35.1(a)(4).

[¶3] Jon J. Jensen, C.J.
     Gerald W. VandeWalle
     Daniel J. Crothers
     Lisa Fair McEvers
     Jerod E. Tufte




                                      1